 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDServ-Air,Inc.andSmoke-Eaters Lodge No. 898,InternationalAssociationofMachinists,AFL-CIO. Cases 16-CA-2744 and 16-CA-2780October 21, 1969SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn June 22, 1967, the National Labor RelationsBoard issued itsDecisionandOrder in theabove-entitled proceeding,' finding that Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the National Labor Relations Act, asamended, and ordering the Respondent to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Specifically the Board found that Respondent hadviolatedSection8(a)(3)and(l)bysuspendingemployeeJerryRWolfeforviolatingtheno-solicitation rule which the Board had found to bediscriminatorily promulgated and enforced, and hadenjoined the Respondent from enforcing inServ-Air,Inc ,161NLRB 382. The Board further found thatR.A. Chodrick had been suspended and demoted inviolation of Section 8(a)(3) and (1).On January 17, 1968, the United States CircuitCourt of Appeals for the Tenth Circuit entered anopinion and decree' enforcing in substantial part theBoard's8(a)( 1),(3),and (5) Order in theabove-mentioned case. The Court, however, deniedenforcement of the Board's Order pertaining to theno-solicitation rule and remanded the matter to theBoard for further appropriate proceedings on theissue of the alleged discriminatory enforcement andpromulgation of the no-solicitation rule.'Pursuant to the Court decree the Board on April17, 1968, reopened the record in 161 NLRB 382 andremanded the proceeding for further hearing on theissues of the allegedly discriminatory promulgationand enforcement of the no-solicitation rule. OnDecember 23, 1968, Trial Examiner Thomas F.Maher issued his Supplemental Decision finding thatRespondent'sno-solicitationrulewasdiscriminatorily enforced and that Respondent hadviolatedSection 8(a)(3) by discharging employeespursuant to it. On April 30, 1969, the BoardreversedtheTrialExaminer'sfindingthatRespondent'sno-solicitationrulewasdiscriminatorilyenforcedanddismissedthose1165 NLRB No 117'395 F 2d 557, enfg in part 161 NLRB 382'In 161 NLRB 382 the Board also found that the same R A Chodrick,who was found to have been discriminatorily suspended and demoted inviolation of Section 8(a)(3) and (1) in the instant case, was discrimmatordyportions of the complaint alleging discriminatorypromulgation and enforcement of the no-solicitationrule.'In the light of its Supplemental Decision andOrder and the Court's decree the Board decided toreconsidertheinstantcase.Thereafter,onSeptember 4, 1969, the Board issued a Noticegranting all parties, including the General Counselthe opportunity to file statements of position withrespect to the matters raised by its SupplementalDecision and Order and the Court's decree. Suchstatements were filed by the Respondent and theGeneral CounselPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelTheBoard has considered the statements ofposition and the entire record in this proceedingand, for the reasons set forth below, shall dismissthe complaint in the instant proceeding with respecttoWolfe.As indicated above our finding in the instantproceeding thatWolfe was suspended in violation ofSection 8(a)(3) was predicated on the fact thatRespondent was enforcing the same no-solicitationrule the Board had previously found unlawful. Inview of our Supplemental Decision in that case,however, the basis for findingWolfe's suspensionunlawful has been eliminated.' Accordingly, we shalldismiss the complaint with respect to Wolfe.6ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board orders that those portions of thecomplaintallegingdiscriminatorysuspensionofemployee Jerry R. Wolfe be, and they hereby are,dismissed.laidoff in violation of 8(a)(3)The Court, however, disagreed andconcluded that the layoff of Chodrick did not violate Section 8(a)(3) and(1) and that as to him the Board's Order should not be enforced'Serv-AirInc, 175 NLRB No 128'The General Counsel urges that the Board affirm its orginal decisionwith respect to Wolfe's suspension, contending that the no-solicitation rulewas discriminatorily applied toWolfe becauseAllen, the solicitedemployee, was not actually on duty at the time, and Allen, not Wolfe,provoked the incident for which Wolfe was suspended and Allen wentunpunishedWe reject this contention since the factual findings required bythe General Counsel's theory of the case are not supported by the record'As noted above the Tenth Circuit denied enforcement to the Board'sfinding in 161 NLRB 382 that Chodrick was discriminatorily laid off inviolation of Section 8(a)(3) The Trial Examiner in the instant case reliedinpart on that finding as evidence of the Respondent's discriminatorymotivation toward Chodrick In our opinion the finding of discriminatorymotivation in the instant case with respect to Chodrick is amply supportedwithout relying on the Board's finding in 161 NLRB 382, we therefore finditunnecessary to disturb our conclusion that Chodrick was discriminatorilysuspended and demoted herein179NLRB No. 42